The facts, and the arguments thereon, adequately appear in the opinion of the Supreme Court, ubi supra. We find ourselves unable to perceive the distinction in principle or in essential facts, between this case and the recent decision of this court inHaynes Auto Repair Co. v. Wheels, Inc., 115 N.J.L. 447, a unanimous decision of this court.
The judgment under review will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 11.
For reversal — None. *Page 427